Case 1:18-cr-00274-PLM ECF No. 93 filed 05/21/19 PagelD.268 Page 1 of 4

Exhibit 2

Letter from Sheriff Baker, GED Certificate, and transcript.
ACase 1:18-cr-00274-PLM ECF No. 93 filed 05/21/19 PagelD.269 Page 2 of 4
: Sewing with Ptanar & Dnteqrity”

 

 

ALLEGAN COUNTY SHERIFF’S OFFICE

640 RIVER STREET e ALLEGAN, MICHIGAN 49010-9501
www.allegancounty.org / sheriff

 

Main Number ..0.......ccsscscseseeseseeeres 269.673.0500
ST Administration .........0:cs0000 269.673.0510 Jail Administration................ 269.673.0530
eae Pape et eee 269.673.0406 FIEG PAR ae Rote nea eee 269.673.0273
May 1, 2019

Ms. Lacy Zimmerman

Dear Lacy:

I just wanted to send a personal note of congratulations to you for your completion of the
General Education Degree requirements. This is a personal accomplishment that will
benefit you for many years to come. My personal belief is that education is knowledge
and knowledge is power - power to make decisions with facts and information. You are a
more powerful individual today because of your initiative to get your GED. Keep up the
good work and NEVER quit learning!

So, from the Sheriff:

We are proud of you and your accomplishment.

Sincerely,

ua f 6

Frank L. Baker
Allegan County Sheriff

The mission of the Allegan County Sheriff's Office is to provide a full spectrum of Corrections,
Frank Baker Law Enforcement, Emergency Preparedness and Court Services contributing to our Michael Larsen
Sheriff community's growth and progression as a safe and secure place to live, work and visit. Undersheriff
%

+ ae?

a
eee

ara
RH 6!

an

 

 

state of Michigqay

High School Equivalency Certificate

Lacy Lynn Zimmerman

=

has successfully completed the High School Equivalency

p d by the State of Michigan
ie and is hereby wartled this certificate on:

Ps 4

ribe

Examination requirements

 

ATU

Rie | 3 q Workforce Development Agency

.. = 040a1457-0bdd4824
—— Lansing, Michigan Certificate Number

\ tephanie Beckhorn Joe Billig GD
Director of the Workforce Development Agency

Krist@ Johnson
State Director of Adult Education HSE State Administrator

 

 

 

 

 

 

 

 

 

Any alteration of this document renders it null and void. Generated on 4/30/2019 12:40:25 PM by DiplomaSender.

.com - Copyright © 2019 Lilac, LLC
Case 1:18-cr-00274-PLM ECF No. 93 filed 05/21/19 PageID.271 Page 4 of 4

HIGH SCHOOL EQUIVALENCY TRANSCRIPT

Issued under the authority of the State of Michigan Workforce Development Agency

FirstName: Lacy Address: 443 Riley St Jour, Aohnare
Middle Name: Lynn City: Holland

Krista Johnson

 

 

 

 

 

 

 

 

 

 

LastName: Zimmerman State: MI Zip: 49424 HSE State Administrator
Date of Birth: 6/15/1996 Country: United States
aig Pic TTT Percentile Rank Performance Level
Reasoning Through Language Arts 4/19/2019 165 Pass 69 GED College Ready
Social Studies 4/17/2019 159 Pass 53 Passing High School Equivalency
Science 3/14/2019 156 Pass 50 Passing High School Equivalency
Mathematical Reasoning 4/26/2019 154 Pass 45 Passing High School Equivalency
Total Score 634 Pass

 

 

 

 

 

Performance Levels: Below Passing - Score less than 145
Passing High School Equivalency - Score of 145 to 164
GED College Ready - Score of 165 to 174
GED College Ready + Credit - Score of 175 or greater

 

 

To learn more about GED testing, please visit: Ds To order additional transcripts or diplomas, please visit:

GED.com DiplomaSender.com

 

 

»

 

The scores on this report are the highest scores achieved by the candidate as of the last test date: 4/26/2019. If retest scores are lower than the scores previously achieved, the retest scores are not reported.
Any alteration of this document renders it null and void. Generated on 4/30/2019 12:39:07 PM by DiplomaSender.com - Copyright © 2019 Lilac, LLC
